Title: From Benjamin Franklin to ――― Adoubeden with a Covering Note to ―――, 2 May 1777
From: Franklin, Benjamin
To: Adoubeden, ——



Madam,
Paris, May 2. 1777.
It would be a pleasure to me if I could comply with your Request to place your Son in our American Army. But it is absolutely not in my Power. Some old experienc’d Engineers and Officers of Artillery have been desired from Europe, but they have long since been engag’d and gone. And we have so many young Gentlemen, Natives of our Country, who are desirous of Serving in the present War, and ready to fill every Vacancy, that a Stranger who is unacquainted with our Language and of course must be less useful, cannot reasonably expect a Preference in his favour. I cannot therefore advise you to send your Son thither. I hope he will meet with something better in his own Country. I have the honour to be Madam, Your most obedient humble Servant
BF
Copy


Sir
Inclos’d is a Copy of the Letter sent to Madme. Adoubdan, which having it seems miscarried, I give you the Trouble of conveying this to that Lady, agreable to your Request; and have the Honr to be, Sir, &c.

